DETAILED ACTION
Summary
This is a non-final action for the application filed 21 December 2020. Claims 1-9, 11-12, 14-15, 17-21 are pending. An election of group III, drawn to claims 14, 17-21 was elected by Applicant on 27 September 2022 and are examined in this action detailed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .

Claim Objections
Claims 18-19 are objected to because of the following informalities:  
Regarding claim 18, the text “50 wt.-% based” is unclear. Does Applicant mean this as wt. through %, or as negative percent, or something else? In the case the “-“ was added in error, amendment removing it from the claim is recommended. If applicant intended to include “-”, amendment clarifying its presence should be included.
Regarding claim 19, the phrase “SRCC, GCC, PCC, or mixtures thereof” is unclear. The acronyms SRCC, GCC, PCC should be explicitly described on first mention in the claims. Amendment making clear the meaning of these terms is recommended.
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C.
103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Crawford et al. (US7625487B2) in view of Hayashi et al. (US 7799232 B2). 
	Regarding claim 14, Crawford teaches an adsorptive bed containing calcium carbonate, e.g., limestone, aragonite, vaterite, marble, dolomite, and coral (i.e. particulate mineral material; col. 1, lines 41-43) coated with iron compounds (i.e. functionalized; col. 2, lines 29-30) useful for water treatment (col. 1, lines 7-8) where in some embodiments of the invention, the adsorbent for the adsorbent bed of this invention is produced by combining particles of calcium carbonate material with a solution of ferrous (iron(II)) salt and where examples of materials containing calcium carbonate include limestone, aragonite, Vaterite, marble, dolomite and coral (col. 1, line 41-43). 
	Regarding claim 14, Crawford fails to explicitly teach wherein the anion is selected from SO42-, C2O42-, NO3-, Cl-, Br- or mixtures thereof.	Hayashi teaches a waste water treatment method where ferrous salts including Cl- and SO42- anions are utilized as reducing agents (col. 11, lines 28-30). Advantageously, anions including sulfate and chloride are able to form green rust which is able to incorporate heavy metal ions from waste water (col. 8, lines 12-22). 
Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize reducing agents with anions including sulfate and chloride in the adsorptive bed of Crawford in order to form green rust which is able to incorporate heavy metal ions from waste water as taught by Hayashi.
Regarding claim 17, Crawford further teaches an adsorptive bed capable of scavenging heavy metals where a column containing 8 ml of media from Example 6 (the iron coated calcium particle) were  used for extraction of heavy metals: Hg, Pb and Cd (col 6, lines 5-7).
Regarding claim 18, Crawford further teaches the iron content of the freshly prepared iron coated particles, on a dry basis, is from 1% to 50%. (col. 2, lines 21-22).	Regarding claim 19, Crawford further teaches where examples of materials containing calcium carbonate include, e.g., limestone, aragonite, Vaterite, marble, dolomite and coral (col. 1, line 41-43). Calcium carbonate as mentioned in Crawford seems to encompasses the limitation of ground calcium carbonate (GCC) as set forth in Applicant’s specification (Specifications, Pg. 8, [036]) and therefore renders the claim obvious. 	Regarding claim 20, Crawford further teaches in some embodiments of the invention, the calcium carbonate material is limestone powder having an average particle size from 10 to 800 microns (col. 1, lines 47-53). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I). In the instant case, the range taught by Crawford (the calcium carbonate material is limestone powder having an average particle size from 10 to 800 microns (μm)) overlaps with the claimed range (wherein the particulate mineral material prior to functionalization with said one or more reducing agents has a median particle diameter d50 value of between 0.01 μm and 500 μm). Therefore, the range in Crawford renders obvious the claimed range.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US7625487B2) in view of Hayashi et al. (US 7799232 B2) and further in view of Davis et al. 
(US20120145640A1).
	Regarding claim 21, modified Crawford teaches the material of claim 14.
	Crawford fails to explicitly disclose wherein the particulate mineral material prior to functionalization with said one or more reducing agents has a specific surface area of from 0.5 to 250 m2/g.
	Davis teaches a method to remove heavy metals from aqueous solutions (Abstract) where the sorption media or carbonate minerals or the calcium carbonate minerals used in the present invention can have a BET specific area from about 0.1 m2/g to about 20 m2/g, ([0045]). Advantageously, the greater surface area as measured by BET (Brunauer, Emmett, and Teller) specific surface area, results in greater sites with which the heavy metal may be able to interact ([0045]).
Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize a sorption media or carbonate minerals or the calcium carbonate minerals with a BET specific area from about 0.1 m2/g to about 20 m2/g in the particulate mineral material of Crawford in order to increase the sites at which the heavy metal may be able to interact as taught by Davis.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I). In the instant case, the range taught by Davis (the sorption media or carbonate minerals or the calcium carbonate minerals used in the present invention can have a BET specific area from about 0.1 m2/g to about 20 m2/g) overlaps with the claimed range (wherein the particulate mineral material prior to functionalization with said one or more reducing agents has a specific surface area of from 0.5 to 250 m2/g). Therefore, the range in Davis renders obvious the claimed range.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordan Wayne Taylor whose telephone number is (571)272-9895. The examiner can normally be reached Monday - Friday, 7:30 AM - 5 PM EST; Second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A. Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.T./Examiner, Art Unit 1738                             


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735